Exhibit 10.2

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of November, 8, 2004 by
and between American States Water Company, a California corporation (“Company”),
and  (“Indemnitee”).

R E C I T A L S

A.            The Indemnitee is currently serving as a director of the Company
and Southern California Water Company, a California corporation, American States
Utility Services, Inc., a California corporation, Chaparral City Water Company,
an Arizona corporation, Fort Bliss Water Services Company, a Texas corporation,
and California Cities Water Company. Inc., a California corporation, each a
wholly-owned subsidiary of the Company, and in such capacities has rendered
valuable services to the Company.

B.            The Company has investigated the availability and sufficiency of
liability insurance and California statutory indemnification provisions to
provide the directors and officers of the Company and the directors and officers
of its wholly owned subsidiaries with adequate protection against various legal
risks and potential liabilities to which such individuals are subject due to
their positions with the Company and/or its wholly owned subsidiaries and has
concluded that such insurance and statutory provisions may provide inadequate
and unacceptable protection to certain individuals requested to serve as
directors and/or officers of the Company and/or its wholly owned subsidiaries.

C.            In order to induce and encourage highly experienced and capable
persons such as the Indemnitee to continue to serve as a director of the Company
and each of its wholly owned subsidiaries, the Board of Directors has
determined, after due consideration and investigation of the terms and
provisions of this Agreement and the various other options available to the
Company and the Indemnitee in lieu hereof, that this Agreement is not only
reasonable and prudent but necessary to promote and ensure the best interests of
the Company and its shareholders.

AGREEMENT

NOW, THEREFORE, in consideration of the continued services of the Indemnitee and
in order to induce the Indemnitee to continue to serve as a director of the
Company and Southern California Water Company, a California corporation,
American States Utility Services, Inc., a California corporation, Chaparral City
Water Company, an Arizona corporation, Fort Bliss Water Services Company, a
Texas corporation, and California Cities Water Company. Inc., a California
corporation,, the Company and the Indemnitee do hereby agree as follows:

1.             Definitions.  As used in this Agreement:

(a)           The term “Proceeding” shall include any threatened, pending or
completed action, suit or proceeding, formal or informal, whether brought in the
name of the Company or one of its wholly owned subsidiaries or otherwise and
whether of a civil,


--------------------------------------------------------------------------------




criminal or administrative or investigative nature, against the Indemnitee by
reason of the fact that the Indemnitee is or was a director and/or officer of
the Company, or is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, including, without limitation, any subsidiary or
affiliated company, whether or not the Indemnitee is serving in such capacity at
the time any liability or Expense is incurred for which indemnification or
reimbursement is to be provided under this Agreement.

(b)           The term “change of control” includes any change in the ownership
of a majority of the outstanding voting securities of the Company or in the
composition of a majority of the members of the board of directors of the
Company.

(c)           The term “Expenses” includes, without limitation, attorneys’ fees,
disbursements and retainers, accounting and witness fees, travel and deposition
costs, expenses of investigations, judicial or administrative proceedings and
appeals, amounts paid in settlement by or on behalf of Indemnitee, and any
expenses of establishing a right to indemnification, pursuant to this Agreement
or otherwise, including reasonable compensation for time spent by the Indemnitee
in connection with the investigation, defense or appeal of a Proceeding or
action for indemnification for which the Indemnitee is not otherwise compensated
by the Company or any third party.  The term “Expenses” does not include the
amount of judgments, fines, penalties or ERISA excise taxes actually levied
against the Indemnitee.

(d)           The term “fines” shall include any excise taxes assessed on
Indemnitee with respect to any employee benefit plan.

(e)           The term “serving at the request of the Company” includes any
service, at the request or with the express or implied authorization of the
Company, as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, which service imposes
duties on, or involves services by, Indemnitee with respect to such corporation,
partnership, joint venture, trust or other enterprise, its participants or
beneficiaries.  If Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of such other
enterprise, its participants or beneficiaries, Indemnitee shall be deemed to
have acted in a manner not opposed to the best interests of the Company.

2.             Agreement to Serve.  In reliance on this Agreement, the
Indemnitee agrees to continue to serve as a director and/or officer of the
Company and/or one or more its wholly owned subsidiaries for so long as the
Indemnitee is duly elected or appointed or until such time as the Indemnitee
tenders the Indemnitee’s resignation in writing or is removed from all positions
as a director and/or officer of the Company and/or its wholly owned
subsidiaries.

3.             Indemnification in Third Party Actions.  The Company shall
indemnify the Indemnitee if the Indemnitee is a party to or threatened to be
made a party to or is otherwise involved in any Proceeding (other than a
Proceeding by or in the name of the Company to procure a judgment in its favor),
by reason of the fact that the Indemnitee is or was a director

2


--------------------------------------------------------------------------------




and/or officer of the Company, or is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including, without
limitation, any subsidiary or affiliated company, against all Expenses,
judgments, fines, penalties and ERISA excise taxes actually and reasonably
incurred by the Indemnitee in connection with the defense or settlement of such
a Proceeding, to the fullest extent permitted by California law and the
Company’s Articles of Incorporation and Bylaws; provided that any settlement of
a Proceeding be approved in writing by the Company.

4.             Indemnification in Proceedings By or In the Name of the Company. 
The Company shall indemnify the Indemnitee if the Indemnitee is a party to or
threatened to be made a party to or is otherwise involved in any Proceeding by
or in the name of the Company to procure a judgment in its favor by reason of
the fact that the Indemnitee was or is a director and/or officer of the Company,
or is or was serving at the request of the Company as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, against all Expenses, judgments, fines, penalties and ERISA
excise taxes actually and reasonably incurred by the Indemnitee in connection
with the defense or settlement of such a Proceeding, to the fullest extent
permitted by applicable law and the Company’s Articles of Incorporation and
Bylaws.

5.             Conclusive Presumption Regarding Standards of Conduct.  The
Indemnitee shall be conclusively presumed to have met the relevant standards of
conduct, if any, as defined by California law, for indemnification pursuant to
this Agreement, unless a determination is made that the Indemnitee has not met
such standards (i) by the Board of Directors by a majority vote of a quorum
thereof consisting of directors who were not parties to the Proceeding for which
a claim is made under this Agreement, (ii) by the shareholders of the Company by
majority vote of a quorum thereof consisting of shareholders who are not parties
to the Proceeding due to which a claim is made under this Agreement, (iii) in a
written opinion by independent counsel, the selection of whom has been approved
by the Indemnitee in writing, or (iv) by a court of competent jurisdiction.

6.             Indemnification of Expenses of Successful Party.  Notwithstanding
any other provision of this Agreement, to the extent that the Indemnitee has
been successful in defense of any Proceeding or in defense of any claim, issue
or matter therein, on the merits or otherwise, including the dismissal of a
Proceeding without prejudice or the settlement of a Proceeding without an
admission of liability, the Indemnitee shall be indemnified against all Expenses
incurred in connection therewith to the fullest extent permitted by applicable
law.

7.             Advances of Expenses.  The Expenses incurred by the Indemnitee in
any Proceeding shall be paid promptly by the Company in advance of the final
disposition of the Proceeding at the written request of the Indemnitee to the
fullest extent permitted by applicable law; provided that the Indemnitee shall
undertake in writing to repay any advances if it is ultimately determined that
the Indemnitee is not entitled to indemnification by the Company.

8.             Partial Indemnification.  If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for a portion of
the Expenses, judgments, fines, penalties or ERISA excise taxes actually and
reasonably incurred by the Indemnitee in the

3


--------------------------------------------------------------------------------




investigation, defense, appeal or settlement of any Proceeding but not, however,
for the total amount of the Indemnitee’s Expenses, judgments, fines, penalties
or ERISA excise taxes, the Company shall nevertheless indemnify the Indemnitee
for the portion of Expenses, judgments, fines, penalties or ERISA excise taxes
to which the Indemnitee is entitled.

9.             Indemnification Procedure; Determination of Right to
Indemnification.

(a)           Promptly after receipt by the Indemnitee of notice of the
commencement of any Proceeding, the Indemnitee shall, if a claim in respect
thereof is to be made against the Company under this Agreement, notify the
Company of the commencement thereof in writing.  The omission to so notify the
Company will relieve the Company of any liability which it may have to the
Indemnitee under this Agreement only if the Company is prejudiced by such
omission, but will not relieve the Company from any liability which it may have
to the Indemnitee otherwise than under this Agreement.

(b)           If a claim for indemnification or advances under this Agreement is
not paid by the Company within 30 days of receipt of written notice, the rights
provided by this Agreement shall be enforceable by the Indemnitee in any court
of competent jurisdiction.  The burden of proving by clear and convincing
evidence that indemnification or advances are not appropriate shall be on the
Company.  Neither the failure of the directors or shareholders of the Company or
its independent legal counsel to have made a determination prior to the
commencement of such action that indemnification or advances are proper in the
circumstances because the Indemnitee has met the applicable standard of conduct,
if any, nor an actual determination by the directors or shareholders of the
Company or independent legal counsel that the Indemnitee has not met the
applicable standard of conduct, shall be a defense to the action or create a
presumption for the purpose of an action that the Indemnitee has not met the
applicable standard of conduct.

(c)           The Indemnitee’s Expenses incurred in connection with any
proceeding concerning the Indemnitee’s right to indemnification or advances in
whole or in part pursuant to this Agreement shall also be indemnified by the
Company, regardless of the outcome of such action, suit or proceeding.

(d)           With respect to any Proceeding for which indemnification is
requested, the Company will be entitled to participate therein at its own
expense and, except as otherwise provided below, to the extent that it may wish,
the Company may assume the defense thereof, with counsel satisfactory to the
Indemnitee.  After notice from the Company to the Indemnitee of its election to
assume the defense of a Proceeding, the Company will not be liable to the
Indemnitee under this Agreement for any Expenses subsequently incurred by the
Indemnitee in connection with the defense thereof, other than as provided
below.  The Company shall not settle any Proceeding in any manner which would
impose any penalty or limitation on the Indemnitee without the Indemnitee’s
written consent.  The Indemnitee shall have the right to employ the Indemnitee’s
own counsel in any Proceeding, but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense of the

4


--------------------------------------------------------------------------------




Proceeding shall be at the expense of the Indemnitee, unless (i) the employment
of counsel by the Indemnitee has been authorized by the Company, (ii) the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and the Indemnitee in the conduct of the defense of
a Proceeding, or (iii) the Company shall not in fact have employed counsel to
assume the defense of a Proceeding, in each of which cases the fees and expenses
of the Indemnitee’s counsel shall be advanced by the Company.  The Company shall
not be entitled to assume the defense of any Proceeding brought by or on behalf
of the Company or as to which the Indemnitee has concluded that there may be a
conflict of interest between the Company and the Indemnitee.

10.           Limitations on Indemnification.  The Company shall make no
payments pursuant to this Agreement:

(a)           To indemnify or advance funds to the Indemnitee for Expenses with
respect to Proceedings initiated or brought voluntarily by the Indemnitee and
not by way of defense, except with respect to Proceedings brought to establish
or enforce a right to indemnification under this Agreement or any other statute
or law or otherwise as required under California law, but such indemnification
or advancement of expenses may be provided by the Company in specific cases if
the Board of Directors finds it to be appropriate;

(b)           To indemnify the Indemnitee for any Expenses, judgments, fines,
penalties or ERISA excise taxes sustained in any Proceeding for which payment is
actually made to the Indemnitee under a valid and collectible insurance policy,
except in respect of any excess beyond the amount of payment under such
insurance;

(c)           To indemnify the Indemnitee for any Expenses, judgments, fines or
penalties sustained in any Proceeding for an accounting of profits made from the
purchase or sale by the Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934, the rules
and regulations promulgated thereunder and amendments thereto or similar
provisions of any federal, state or local statutory law;

(d)           If a court of competent jurisdiction finally determines that any
indemnification hereunder is unlawful;

(e)           To indemnify the Indemnitee for any Expenses based upon or
attributable to the Indemnitee gaining in fact any personal profit or advantage
to which the Indemnitee was not legally entitled; and

(f)            To indemnify the Indemnitee for any Expenses brought about or
contributed to by the dishonesty of the Indemnitee seeking payment hereunder;
however, notwithstanding the foregoing, the Indemnitee shall be protected under
this Agreement to the fullest extent permitted under law as to any claims upon
which suit may be brought against the Indemnitee by reason of any alleged
dishonesty on the Indemnitee’s part, unless a judgment or other final
adjudication thereof adverse to the Indemnitee shall

5


--------------------------------------------------------------------------------




establish that the Indemnitee committed (i) acts of active and deliberate
dishonesty (ii) with actual dishonest purpose and intent, which acts were
material to the cause of action so adjudicated.

11.           Maintenance of Liability Insurance.

(a)           The Company hereby covenants and agrees that, as long as the
Indemnitee continues to serve as a director and/or officer of the Company and/or
any wholly owned subsidiary and thereafter as long as the Indemnitee may be
subject to any possible Proceeding, the Company, subject to subsection (c)
below, shall promptly obtain and maintain in full force and effect directors’
and officers’ liability insurance (“D&O Insurance”) in reasonable amounts from
established and reputable insurers.

(b)           In all D&O Insurance policies, the Indemnitee shall be named as an
insured in such a manner as to provide the Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the directors and
officers of the Company and its wholly owned subsidiaries.

(c)           Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain D&O Insurance if the Company determines, in its
sole discretion, that such insurance is not reasonably available, the premium
costs for such insurance are disproportionate to the amount of coverage
provided, the coverage provided by such insurance is so limited by exclusions
that it provides an insufficient benefit, or the Indemnitee is covered by
similar insurance maintained by a subsidiary of the Company.  If the Company
makes such a determination, it shall notify the Indemnitee within 30 calendar
days.

12.           Indemnification Hereunder Not Exclusive.  The indemnification
provided by this Agreement shall not be deemed exclusive of any other rights to
which the Indemnitee may be entitled under the Company’s Articles of
Incorporation, the Company’s Bylaws, any agreement, vote of shareholders or
disinterested directors of the Company, provision of California law, or
otherwise, both as to action in the Indemnitee’s official capacity and as to
action in another capacity on behalf of the Company or any wholly owned
subsidiary while holding such office.

13.           Successors and Assigns.  This Agreement shall be binding upon, and
shall inure to the benefit of the Indemnitee and the Indemnitee’s heirs,
executors, administrators and assigns, whether or not Indemnitee has ceased to
be a director and/or officer of the Company or any wholly owned subsidiary or
any director and/or officer of any of their successors and assigns.

14.           Merger, Consolidation or Change in Control.  If the Company is a
constituent corporation in a merger or consolidation, whether the Company is the
resulting or surviving corporation or is absorbed as a result thereof, or if
there is a Change in Control of the Company, Indemnitee shall stand in the same
position under this Agreement with respect to the resulting,

6


--------------------------------------------------------------------------------




surviving or changed corporation as Indemnitee would have with respect to the
Company if its separate existence had continued or if there had been no Change
in the Control of the Company.

15.           Severability.  Each and every paragraph, sentence, term and
provision of this Agreement is separate and distinct so that if any paragraph,
sentence, term or provision hereof shall be held to be invalid or unenforceable
for any reason, such invalidity or unenforceability shall not affect the
validity or enforceability of any other paragraph, sentence, term or provision
hereof.  To the extent required, any paragraph, sentence, term or provision of
this Agreement may be modified by a court of competent jurisdiction to preserve
its validity and to provide the Indemnitee with the broadest possible
indemnification permitted under applicable law.

16.           Savings Clause.  If this Agreement or any paragraph, sentence,
term or provision hereof is invalidated on any ground by any court of competent
jurisdiction, the Company shall nevertheless indemnify the Indemnitee as to any
Expenses, judgments, fines, penalties or ERISA excise taxes incurred with
respect to any Proceeding to the fullest extent permitted by any applicable
paragraph, sentence, term or provision of this Agreement that has not been
invalidated or by any other applicable provision of applicable law.

17.           Interpretation; Governing Law.  This Agreement shall be construed
as a whole and in accordance with its fair meaning.  Headings are for
convenience only and shall not be used in construing meaning.  This Agreement
shall be governed and interpreted in accordance with the laws of the State of
California.

18.           Amendments.  No amendment, waiver, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
the party against whom enforcement is sought.  The indemnification rights
afforded to the Indemnitee hereby are contract rights and may not be diminished,
eliminated or otherwise affected by amendments to the Company’s Articles of
Incorporation, the Company’s Bylaws or by other agreements, including directors’
and officers’ liability insurance policies.

19.           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreements and
shall become effective when one or more counterparts have been signed by each
party and delivered to the other.

20.           Notices.  Any notice required to be given under this Agreement
shall be directed to American States Water Company, 630 East Foothill Blvd., San
Dimas, California 91773 Attention: Chief Financial Officer, and to Indemnitee at
the address given on the signature page hereto or to such other address as
either shall designate in writing.

[Signature page to follow]

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Indemnification Agreement as
of the date first written above.

INDEMNITEE

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMERICAN STATES WATER COMPANY

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

S-1


--------------------------------------------------------------------------------